t c summary opinion united_states tax_court rudolph stephen heretick jr petitioner v commissioner of internal revenue respondent docket no 528-02s filed date rudolph stephen heretick jr pro_se t keith fogg for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax for the sole issue for decision is whether petitioner is entitled to head-of-household filing_status under sec_2 the parties agree that petitioner's status as head-of-household depends upon whether petitioner's home at disputanta virginia was the principal_place_of_abode for maggie elizabeth heretick petitioner's adult unmarried daughter some of the facts were stipulated and are found accordingly the stipulation and attached exhibits are incorporated herein by reference petitioner was a resident of disputanta virginia at the time the petition was filed petitioner and his wife divorced in they had one child maggie elizabeth heretick maggie who was born in in the divorce decree petitioner's former wife was awarded the care and custody of maggie however over the years she allowed petitioner to claim maggie as a dependent on his federal_income_tax returns several years after his divorce petitioner fathered another child christopher in a different relationship on his federal_income_tax return for petitioner claimed a dependency_exemption deduction for maggie and listed but did not claim christopher as a dependent when petitioner claimed a child_care_credit with christopher as continued petitioner's return was processed the internal_revenue_service assumed petitioner intended to claim a dependency_exemption deduction for christopher and adjusted his return to allow christopher as a dependent the resulting overpayment in tax was refunded to petitioner petitioner also claimed head-of- household filing_status on his return in the notice_of_deficiency respondent disallowed the two dependency_exemption deductions disallowed the child_care_credit and determined petitioner's filing_status as single at trial respondent conceded petitioner's entitlement to the dependency_exemption deduction for maggie petitioner conceded he was not entitled to the dependency_exemption deduction for christopher and the child_care_credit petitioner however maintained his claim to head-of-household filing_status on the ground that during he maintained a household that was the principal_place_of_abode for his daughter maggie maggie wa sec_22 years old during in the divorce decree many years earlier she was placed in the custody of her mother upon graduation from high school in maggie enrolled as a full-time_student at the university of richmond at richmond virginia she graduated with a bachelor of science degree in physical science in date she then entered medical college continued the qualifying_child of virginia also at richmond and thereafter graduated with a degree in sports medicine during her college career including the year at issue maggie lived in richmond virginia in university dormitories during summer breaks she alternated living with petitioner and her mother after maggie received her degree but before entering the medical college of virginia she worked on a research project for one of the professors at the medical college of virginia about that time maggie rented an apartment in richmond although maggie occasionally visited both parents from time to time she never moved to either petitioner's home or his former wife's home petitioner maintained a room for her at his home where maggie kept clothes and personal belongings petitioner acknowledged however he was sure that maggie had similar arrangements with his former wife maggie's mother there is no evidence that maggie lived with her father or even her mother on a permanent basis or that she intended to do so during in the notice_of_deficiency respondent determined that maggie's principal_place_of_abode during was not with petitioner and therefore petitioner was not entitled to head_of_household filing_status for that year sec_2 provides generally that an individual shall be considered as a head-of-household if such individual is not married at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a son stepson or daughter of the taxpayer as well as other individuals not pertinent here the only question whether petitioner qualifies for head-of-household filing_status is whether maggie's principal_place_of_abode was with him during petitioner was not married during sec_1_2-2 income_tax regs provides in pertinent part the taxpayer and such other person will be considered as occupying the household notwithstanding temporary absences from the household due to special circumstances a nonpermanent failure to occupy the common abode by reason of illness education business vacation military service or a custody agreement shall be considered temporary absence due to special circumstances such absence will not prevent the taxpayer from being considered as maintaining a household if i it is reasonable to assume that the taxpayer or such other person will return to the household and ii the taxpayer continues to maintain such household or a substantially equivalent household in anticipation of such return emphasis added the validity of this regulation was upheld by this court in 51_tc_685 affd 421_f2d_165 5th cir sec_12 of the internal_revenue_code_of_1939 and sec_1 of the internal_revenue_code the predecessors of sec_2 of the 1986_code contained substantially the same language in enacting sec_12 congress intended that section to apply where the taxpayer and such other members of the household live together in such household except for temporary absences due to special circumstances the fact that a child may be at college during the college term does not prevent the home of the taxpayer from also constituting the principal_place_of_abode of the child however such home will not be considered as the principal_place_of_abode where the child establishes a separate habitation and only returns for periodic visits h rept 82d cong 1st sess 1951_2_cb_434 emphasis added 72_tc_838 in this case for maggie's absence to be temporary and for petitioner's household to be considered the principal_place_of_abode for his daughter petitioner must meet the following three requirements the special circumstances or necessity of the absence must be a type intended by the statute it must be reasonable for petitioner to assume his daughter would return to the household and petitioner must have maintained the household in anticipation of such return id pincite the record does not support a conclusion that maggie's absence from petitioner's home was temporary during maggie completed her undergraduate degree during at richmond virginia where she lived and worked part-time for years she chose to stay in richmond not only to continue working part-time but also to obtain an advanced degree more importantly there is no evidence that petitioner's daughter planned or intended to return to live with petitioner upon completion of her college career nor did petitioner express any real expectation that his daughter would do so 63_tc_214 affd 538_f2d_155 7th cir 57_tc_475 affd 483_f2d_970 9th cir therefore the court is unable to conclude that it was reasonable to assume that petitioner's daughter would return to his household or that petitioner maintained the household in anticipation of such return as required by sec_1_2-2 income_tax regs accordingly petitioner does not qualify as head-of-household under the facts and circumstances of this case respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
